Filed 9/29/20 P. v. Walker CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                   B292956

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. MA059355
       v.

DETRICK WALKER, JR.

       Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Charles A. Chung, Judge. Conditionally
reversed and remanded with instructions.
      Paul Kleven, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Assistant Attorney General, Steven D. Matthews and Ryan M.
Smith, Deputy Attorneys General, for Plaintiff and Respondent.
                           INTRODUCTION

       Defendant Detrick Walker, Jr., was convicted of attempted
premeditated murder, carjacking, and attempted robbery with
gun and great-bodily-injury enhancements. On appeal from the
trial court’s decision not to strike the firearm enhancements,
defendant asks us to remand to allow him to seek mental health
diversion under Penal Code1 sections 1001.35 and 1001.36, which
he contends apply retroactively to him. We conditionally reverse
the judgment and remand for the trial court to conduct a
diversion eligibility hearing. Defendant also argues that we
should strike the restitution fine and certain fees because he
lacks the ability to pay them. We conclude, however, that he
forfeited his challenge to the fine and fees.

                            BACKGROUND2

      After a jury trial, defendant was convicted of attempted
premeditated murder (§ 664/187, subd. (a); count 1); carjacking
(§ 215, subd. (a); count 2); and attempted robbery (§ 664/211;
counts 3 & 5). The jury returned true findings on allegations that
defendant personally discharged a firearm, causing great bodily
injury (§ 12022.53, subd. (d)) in counts 1 and 2, that a principal
was armed with a firearm (§ 12022, subd. (a)(1)) in count 3, and
that defendant personally used a firearm (§ 12022.53, subd. (b))
in count 5. In the sanity phase, the jury found defendant was


1 All   undesignated statutory references are to the Penal Code.
2On April 24, 2019, we took judicial notice of the record in case
no. B275943, defendant’s prior appeal. As the facts underlying
defendant’s convictions are irrelevant to this appeal, we do not address
them.




                                     2
sane when he committed the offenses.3 Defendant was sentenced
to an aggregate determinate term of 14 years and a consecutive
indeterminate term of 34 years to life. The court imposed the
following fines and fees: $160 in court security fees (§ 1465.8),
$120 in criminal conviction assessments (Gov. Code, § 70373), a
$10 crime prevention fund fine (§ 1202.5) plus penalty
assessments, and a $10,000 restitution fine (§ 1202.4, subd. (b)).
The court imposed and stayed a $10,000 parole revocation
restitution fine (§ 1202.45).
      On direct appeal, this court vacated defendant’s sentence
and remanded with directions to reconsider the sentence in light
of Senate Bill No. 620 (2017–2018 Reg. Sess.), which granted
courts the discretion to strike firearm enhancements. (People v.
Walker (May 8, 2018, B275943) [nonpub. opn.].) In all other
respects, the judgment was affirmed. On remand, the trial court
declined to strike the firearm enhancements and re-imposed
defendant’s original sentence.
      Defendant filed a timely notice of appeal.

                          DISCUSSION

      Defendant contends sections 1001.35 and 1001.36 apply to
him because his case was not yet final when the statutes were
enacted. He also argues he lacks the ability to pay the restitution
fine and certain fees imposed at sentencing.




3Defendant had previously entered a dual plea of not guilty and not
guilty by reason of insanity.




                                  3
1.    Sections 1001.35 and 1001.36 apply to defendant
      because the judgment in this case is not yet final.
       “In June 2018, the Legislature enacted … sections 1001.35
and 1001.36, which created a pretrial diversion program for
certain defendants with mental health disorders.” (People v.
Frahs (2020) 9 Cal. 5th 618, 845 (Frahs).) Defendant contends
that because the judgment in his case was not yet final when
those statutes took effect, the new diversion law applies to him
under In re Estrada (1965) 63 Cal. 2d 740. He asks us to remand
to allow the trial court to determine whether he qualifies for
diversion under section 1001.36. The People argue only that the
mental health diversion program is not retroactive.
       While this appeal was pending, the Supreme Court held
that the new mental-health-diversion law applies retroactively to
all cases in which the judgment is not yet final. (Frahs, supra,
9 Cal.5th at pp. 850–854.) The court also held that “a conditional
limited remand for the trial court to conduct a mental health
diversion eligibility hearing is warranted when, as here, the
record affirmatively discloses that the defendant appears to meet
at least the first threshold eligibility requirement for mental
health diversion—the defendant suffers from a qualifying mental
disorder (§ 1001.36, subd. (b)(1)(A)).” (Id. at p. 857.)
       A “qualifying mental disorder” is any “mental disorder …
identified in the most recent edition of the Diagnostic and
Statistical Manual of Mental Disorders, including, but not limited
to, bipolar disorder, schizophrenia, schizoaffective disorder, or
post-traumatic stress disorder, but excluding antisocial
personality disorder, borderline personality disorder, and
pedophilia. Evidence of the defendant’s mental disorder shall be




                                4
provided by the defense and shall include a recent diagnosis by a
qualified mental health expert.” (§ 1001.36, subd. (b)(1)(A).)
      Here, Dr. Rose Marie Pitt, a psychiatrist, testified that
defendant was diagnosed with severe attention deficit
hyperactivity disorder at a young age and was suffering from a
psychotic disorder at the time he committed the offenses.
According to Pitt, a psychotic disorder involves losing touch with
reality, including through hallucinations and paranoia—but it is
not a type of personality disorder. (See § 1001.36, subd. (b)(1)(A)
[excluding personality disorders].) The conditions improved with
medication. Pitt also testified that defendant’s psychotic disorder
was a substantial factor in his commission of the crimes.
Accordingly, the record affirmatively discloses that defendant
appears to suffer from a qualifying mental disorder. (§ 1001.36,
subd. (b)(1)(A).)
      Following Frahs, as we must, we will conditionally reverse
the judgment with directions for the trial court to consider
defendant’s eligibility for mental health diversion under sections
1001.35 and 1001.36. (Frahs, supra, 9 Cal.5th at p. 857.)
2.    Defendant has forfeited his claim that he lacks the
      ability to pay the fine and fees.
       At sentencing, the trial court imposed a $10,000 restitution
fine (§ 1202.4, subd. (b)), $120 in court facilities assessments
(Gov. Code, § 70373), $160 in court security fees (§ 1465.8), and a
$10 crime prevention fund fine (§ 1202.5) plus penalty
assessments. Citing Dueñas, in which our colleagues in Division
Seven held that the restitution fine and court fees may not be
imposed on a defendant who lacks the ability to pay them,
defendant asks us to strike the restitution fine and fees. (See




                                 5
People v. Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas).) We
conclude he has forfeited this claim.
       In Dueñas, the court imposed the $300 minimum
restitution fine under section 1202.4, subdivision (b). (Dueñas,
supra, 30 Cal.App.5th at p. 1169.) Here, however, the trial court
imposed a $10,000 restitution fine—the statutory maximum—
and courts have always been able to consider a defendant’s
ability to pay any amount above the statutory minimum.
(§ 1202.4, subd. (d).) As such, by failing to object that he lacked
the ability to pay the $10,000 restitution fine, defendant forfeited
his challenge to the restitution fine and fees. (See People v.
Frandsen (2019) 33 Cal. App. 5th 1126, 1154.)




                                 6
                         DISPOSITION

       The judgment is conditionally reversed and the matter is
remanded for the trial court to consider defendant’s eligibility for
diversion under section 1001.36.
       If the court finds that defendant suffers from a mental
disorder, does not pose an unreasonable risk of danger to public
safety, and otherwise meets the six statutory criteria—as nearly
as possible given the postconviction procedural posture of this
case—the court may grant diversion. If defendant successfully
completes diversion, then the court shall dismiss the charges. If
the court determines that defendant does not meet the criteria
under section 1001.36 or if defendant does not successfully
complete diversion, then his convictions and sentence shall be
reinstated. We express no view concerning whether defendant
will be able to show eligibility on remand or whether the court
should exercise its discretion to grant diversion if it finds him
eligible.


 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                       LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      DHANIDINA, J.




                                 7